                 Case 20-12456-JTD                Doc 722-1          Filed 12/14/20          Page 1 of 3




                        RTIN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                        )
In re:                                                  )    Chapter 11
                                                        )
RTI HOLDING COMPANY, LLC,                               )    Case No. 20-12456 (JTD)
et al.,1                                                )
                                                        )    (Jointly Administered)
                             Debtors.                   )
                                                        )    Objection Deadline: Dec. 28, 2020 at 4:00 p.m. (ET)
                                                        )    Hearing Date: January 4, 2021 at 2:00 p.m. (ET)

NOTICE OF DEBTORS’ MOTION FOR ORDER (I) APPROVING PRIVATE SALE OF
 CERTAIN NON-CORE ASSETS (REAL PROPERTY LOCATED IN MARYVILLE,
    TENNESSEE) FREE AND CLEAR OF LIENS, CLAIMS AND INTERESTS
           THEREUNDER AND (II) GRANTING RELATED RELIEF

                   PLEASE TAKE NOTICE that on December 14, 2020, the above-captioned

debtors and debtors in possession (collectively, the “Debtors”) filed the Debtors’ Motion for

Order (I) Approving Private Sale of Certain Non-Core Assets (Real Property Located in

Maryville, Tennessee) Free and Clear of Liens, Claims and Interests Thereunder and (II)

Granting Related Relief (the “Motion”) with the United States Bankruptcy Court for the District

of Delaware, 824 Market Street, 3rd Floor, Wilmington, Delaware 19801 (the “Bankruptcy

Court”). A copy of the Motion is attached hereto.



1 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC (6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.



DOCS_DE:232114.1 76136/001
               Case 20-12456-JTD       Doc 722-1           Filed 12/14/20     Page 2 of 3




                 PLEASE TAKE FURTHER NOTICE that any response or objection to the

relief sought in the Motion must be filed with the Bankruptcy Court on or before December 28,

2020 at 4:00 p.m. Prevailing Eastern Time.

                 PLEASE TAKE FURTHER NOTICE that at the same time, you must also

serve a copy of the response or objection upon: (i) the Debtors, RTI Holding Company, LLC,

333     East    Broadway     Ave.,   Maryville,       TN     37804,   Attn:       Shawn     Lederman,

slederman@rubytuesday.com; (ii) counsel for the Debtors, Pachulski Stang Ziehl & Jones LLP,

919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE 19899-8705 (Courier

19801), Attn: James E. O’Neill, Esq., joneill@pszjlaw.com; (iii) counsel to Goldman Sachs

Specialty Lending Group, LP (as administrative and collateral agent), Cleary Gottlieb Steen &

Hamilton LLP, One Liberty Plaza, New York, NY 10006, Attn:                     Sean A. O’Neal, Esq.,

soneal@cgsh.com; (iv) proposed counsel to the Official Committee of Unsecured Creditors, (a)

Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, New York

10036, Attn: Adam C. Rogoff, Esq., Robert T. Schmidt, Esq., and Jennifer R. Sharret, Esq.,

arogoff@kramerlevein.com, rschmidt@kramerlevin.com, and jsharret@kramerlevin.com; and

(b) Cole Schotz P.C., 500 Delaware Avenue, Suite 1410, Wilmington, DE 199801, Attn: G.

David Dean, Esq., Justin R. Alberto, Esq., Andrew J. Roth-Moore, Esq., ddean@coleschotz.com,

jalberto@coleschotz.com, and aroth-moore@coleschotz.com; and (v) the Office of the United

States Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, DE 19801, Attn: Linda

Richenderfer, Esq., linda.richenderfer@usdoj.gov.

                 PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE BANKRUPTCY COURT MAY GRANT THE

RELIEF REQUESTED BY THE MOTION WITHOUT FURTHER NOTICE OR HEARING.




DOCS_DE:232114.1 76136/001                        2
               Case 20-12456-JTD   Doc 722-1   Filed 12/14/20    Page 3 of 3




                 PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

THE RELIEF SOUGHT IN THE MOTION WILL BE HELD ON JANUARY 4, 2020 AT 2:00

P.M. PREVAILING EASTERN TIME BEFORE THE HONORABLE JOHN T. DORSEY,

UNITED STATES BANKRUPTCY COURT JUDGE, AT THE UNITED STATES

BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824 MARKET STREET,

5TH FLOOR, COURTROOM NO. 5, WILMINGTON, DELAWARE 19801.


Dated: December 14, 2020                PACHULSKI STANG ZIEHL & JONES LLP
       Wilmington, Delaware


                                        /s/ James E. O’Neill
                                        Richard M. Pachulski (CA Bar No. 90073)
                                        Malhar S. Pagay (CA Bar No. 189289)
                                        James E. O’Neill (Bar No. 4042)
                                        Victoria A. Newmark (CA Bar No. 183581)
                                        919 North Market Street, 17th Floor
                                        P.O. Box 8705
                                        Wilmington, DE 19899-8705 (Courier 19801)
                                        Telephone: 302-652-4100
                                        Facsimile: 302-652-4400
                                        Email: rpachulski@pszjlaw.com
                                               mpagay@pszjlaw.com
                                               joneill@pszjlaw.com
                                               vnewmark@pszjlaw.com

                                        Counsel to the Debtors and Debtors in Possession




DOCS_DE:232114.1 76136/001                3
